Citation Nr: 0032224	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-11 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for residuals of a 
right hip injury.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1942 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied, as not well 
grounded, the veteran's claims of service connection for a 
right hip injury; a right shoulder injury; chronic 
cholecystitis, which the RO noted had been claimed as a 
stomach injury (stomach disability); and for left knee 
disability, which the RO noted was claimed as secondary to 
his right hip disability, and which it considered on both a 
direct and secondary basis.  The veteran submitted a notice 
of disagreement in February 1999, and the RO issued a 
statement of the case in February 1999.  The veteran 
submitted a substantive appeal in June 1999.

The issue of entitlement to a higher evaluation for post-
traumatic stress disorder (PTSD) will also be addressed in 
the remand portion of this decision.  


REMAND
The veteran contends that he suffers from stomach disability 
that had its onset in service.  In support, he reports that, 
in 1944 in Normandy, France, he and others were cut off from 
supplies and had nothing to eat for fifteen days other than 
apples from a nearby orchard.  The veteran reported that the 
apples made him sick; that he passed blood in his stool; and 
that he vomited blood.  

With respect to claim of service connection for right 
shoulder disability, he contends that, while setting up 
hospital ward tents in 1943 near Camp Polk, Louisiana, he 
"busted" his right shoulder rotator cuff.  In addition, the 
veteran contends that he injured his right hip in December 
1944 in a small town near Arlon, Belgium, while moving a 
refrigeration unit down a steep set of stone steps in 
darkness.  The veteran states that he was participating in 
the Battle of the Bulge.  Finally, the veteran contends that 
he suffers from a left knee disability was caused by or was 
secondary to his right hip disability.

The Board notes that VA has been informed by the National 
Personnel Records Center (NPRC) that the veteran's service 
records were in the area that suffered the most damage in the 
1973 fire, and that the veteran's records were among those 
recovered and that the photocopies are the best available.  

As noted in the introduction, each of the veteran's claims 
was denied on the ground that they were not well grounded.  
There has been, however, a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that each of these claims must be remanded for 
further development, to include a physical examination of the 
veteran which is conducted by an appropriate VA examiner who 
has reviewed his claims folder.  In addition, in the report 
of that examination, the examiner must offer an opinion as to 
whether it is at least as likely as not that any of the 
claimed disabilities is related to the veteran's period of 
service.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  
During this time, of course, the veteran is free to submit 
such an opinion.  In addition, further request for possibly 
outstanding service records should be made.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

The Board also observes that, in adjudicating these claims, 
the RO has not, to date, considered the application of 
38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. § 3.304(d) 
(2000).  In veteran's contentions, on remand, the RO must 
specifically consider that law and regulation.  See Dambach 
v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).  Indeed, in 
establishing service connection for PTSD, the RO cited to the 
veteran's presence at the Battle of the Bulge and Ardennes.

Finally, the record reflects that, in a September 2000 rating 
decision, the RO granted service connection for PTSD and 
assigned an initial 70 percent evaluation under diagnostic 
code 9411, effective July 28, 2000.  In the November 2000 
informal hearing presentation before the Board, the veteran's 
representative disagreed with that initial 70 percent 
evaluation, thereby placing this issue in appellate status.  
See 38 C.F.R. §§ 20.200, 20.201, 20.300 (2000).  The Board 
accepts the November 2000 written argument as a Notice of 
Disagreement pursuant to 38 C.F.R. § 20.201.  Of course, the 
RO has not had the opportunity to issue him a Statement of 
the Case (SOC) with respect to this claim.  Under these 
circumstances, the Board must remand this claim to the RO for 
the issuance of that SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC) and the Department of the Army 
(Army), to obtain any service medical 
and/or hospitalization records not 
already associated with the claims 
folder.  If the veteran's records are not 
available, the NPRC and the Army should 
state that and that fact should clearly 
be documented in the claims file.  If any 
record specified by the veteran cannot be 
secured he must be informed in writing.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for the claimed disorders since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

3.  The RO should issue the veteran a 
Statement of the Case (SOC) with respect 
to his claim regarding the propriety of 
the initial 70 percent evaluation 
assigned for his PTSD, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect his 
appeal on this issue.  The veteran should 
be informed that the Board will have 
jurisdiction to review the claim only if 
the appeal on this issue is timely 
perfected.

4.  Thereafter, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine whether it is at 
least as likely as not that he suffers 
from any gastrointestinal, right 
shoulder, right hip or left knee 
disability that is related to his period 
of service and, if the examiner is of the 
opinion that he has a right hip 
disability due to service, whether he has 
a left knee disability that is related to 
that right hip disability.  All indicated 
testing should be accomplished.  The 
examiner should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


